EXHIBIT 10.5

 

FIRST AMENDMENT

TO THE
FIRST FEDERAL SAVINGS BANK OF THE MIDWEST

SUPPLEMENTAL EMPLOYEES’ INVESTMENT PLAN FOR SALARIED EMPLOYEES

 

--------------------------------------------------------------------------------


 

THIS AMENDMENT (the “Amendment”) to the First Federal Savings Bank of the
Midwest Supplemental Employees’ Investment Plan for Salaried Employees (the
“Plan”) is hereby adopted on the 29th day of January, 2007 by MetaBank (formerly
known as First Federal Savings Bank of the Midwest).

 

RECITALS

 

WHEREAS, First Federal Savings Bank of the Midwest adopted the Plan effective
October 1, 1993 for the benefit of a select group of senior management
personnel;

 

WHEREAS, First Federal Savings Bank of the Midwest subsequently became known as
MetaBank (the “Company”);

 

WHEREAS, Section 7.1 of the Plan authorizes the Company to amend the Plan by
action of its Board of Directors; and

 

WHEREAS, the Company now desires to amend the Plan to comply with final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);

 

NOW, THEREFORE, the Company hereby amends the Plan, generally effective
January 1, 2008, as follows:


 


SECTION 5.1 IS AMENDED TO READ AS FOLLOWS:

 

5.1 Distribution.  All amounts credited to a Participant’s Supplemental Account,
including gains and losses credited in accordance with Section 4.1 of the Plan,
shall be distributed to or with respect to the Participant upon the
Participant’s separation from service (as defined in Treasury Regulation
Section 1.409A-1(h)) with the Company and all affiliates thereof for any reason
including death.  Such amounts shall be distributed in a lump sum cash payment
within ninety (90) days after the date of the Participant’s separation from
service; provided, however, that if the Participant is a “specified employee”
(as such term is defined in Code Section 409A and the regulations or other
guidance in effect thereunder) on the date of his or her separation from
service, the amounts in the Participant’s Supplemental Account shall be paid in
a lump sum on the six-month anniversary of the date of his or her separation
from service (or, if earlier, as soon as administratively feasible after his or
her death).

 

If a Participant dies before the full amount of his or her Supplemental Account
has been distributed, any remaining amount shall be distributed in a lump sum
cash payment as soon as administratively feasible following the Participant’s
date of death to the beneficiary designated by the Participant in a writing
delivered to the Company prior to his or her death.  If a Participant has not
designated a beneficiary or if no designated beneficiary is living on the date
of distribution, such remaining amount shall be distributed to the Participant’s
estate.

 


SECTION 7.1 IS AMENDED SO THE FIRST SENTENCE THEREOF READS AS FOLLOWS:

 

The Company intends the Plan to be permanent but reserves the right to amend or
terminate the Plan when, in the sole opinion of the Company, such amendment or
termination is advisable; provided, however, that any Plan termination shall
comply with the requirements of Code Section 409A.

 

1

--------------------------------------------------------------------------------


 


SECTION 7.2 IS AMENDED SO THE SECOND SENTENCE THEREOF READS AS FOLLOWS:

 

Upon termination of the Plan, distribution of amounts in the Supplemental
Account shall be made to the Participant or his or her beneficiary in a lump sum
cash payment within the timeframe required under Code Section 409A.

 


SECTION 8.2 IS AMENDED SO THE FIRST SENTENCE THEREOF READS AS FOLLOWS:

 

Except as otherwise expressly provided herein or prohibited by Code Section 409A
or the regulations or other guidance in effect thereunder, all terms and
conditions of the Qualified Plan applicable to a Qualified Plan Contribution,
other than provisions governing the time and form of payment, will also apply to
a Supplemental Contribution to be made hereunder.

 


A NEW SECTION 8.11 IS ADDED TO THE PLAN TO READ AS FOLLOWS:

 

8.11 Code Section 409A.  It is intended that any benefit provided under this
Plan will not be subject to the additional tax and interest under Code
Section 409A (the “Section 409A Tax”).  The Plan provisions will be construed in
favor of complying with any applicable requirements of Code Section 409A as
necessary to prevent the imposition of a Section 409A Tax.  The Company will
amend the Plan (retroactively, if necessary) to comply with Code Section 409A,
including amendment to enable the Participants to prevent the imposition of, or
to reduce the amount of, any Section 409A Tax.  Neither the Company nor any
Participant has (a) an obligation to bring any potential Section 409A Tax to the
attention of the other party or (b) any liability for any Section 409A Tax or
any other reporting or withholding obligation to the other party.


 


IN ALL OTHER RESPECTS, THE PLAN SHALL REMAIN UNCHANGED AND IN FULL FORCE AND
EFFECT.

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered on the date
first set forth above.

 

 

METABANK   

 

 

 

/s/ E. Wayne Cooley

 

E. Wayne Cooley

 

Chairman, Compensation Committee

 

2

--------------------------------------------------------------------------------